Judgment, Supreme Court, New York County (Jane S. Solomon, J.), entered September 29, 2008, denying the petition seeking, inter alia, to annul respondents’ determination disqualifying petitioner Brooklyn Community Management LLC (BCM), its affiliates and all principal owners or officers from conducting business with respondent Department of Education (DOE), and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
DOE’s determination was rationally based upon BCM’s continued refusal to accept responsibility for its failure to comply with a certain student’s individualized education plan and for having submitted false billing forms pertaining to that student. BCM also failed to answer accurately all questions on the VENDEX forms it submitted as part of its bid proposal for a new contract with DOE, and there were outstanding tax liens against another entity identified as owned by BCM’s owner (see e.g. Matter of Ciprietti-Tolisano Assoc. v Karnovsky, 268 AD2d 234 [2000], lv denied 95 NY2d 759 [2000]).
The penalty imposed is not shocking to one’s sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]), and contrary to petitioners’ contention, was not based upon a single billing error.
We have considered petitioners’ remaining arguments and find them unavailing. Concur—Gonzalez, EJ., Saxe, Catterson, McGuire and Acosta, JJ.